NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       APR 21 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

A. EDWARD EZOR,                                 No. 21-55383

                Plaintiff-Appellant,            D.C. No. 2:19-cv-04020-JVS-AGR

 v.
                                                MEMORANDUM*
JACKIE LACEY, District Attorney of the
County of Los Angeles, State of California;
et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Central District of California
                    James V. Selna, District Judge, Presiding

                            Submitted April 11, 2022**

Before:      McKEOWN, CHRISTEN, and BRESS, Circuit Judges.

      A. Edward Ezor appeals pro se from the district court’s judgment dismissing

his 42 U.S.C. § 1983 action arising out of his criminal prosecution. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo. ReadyLink Healthcare,



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Inc. v. State Comp. Ins. Fund, 754 F.3d 754, 758 (9th Cir. 2014) (abstention under

Younger v. Harris, 401 U.S. 37 (1971)); Engebretson v. Mahoney, 724 F.3d 1034,

1037 (9th Cir. 2013) (dismissal on the basis of immunity). We affirm.

      The district court properly dismissed Ezor’s claims against defendant Judge

Veals as barred by judicial immunity. See Wolfe v. Strankman, 392 F.3d 358, 366

(9th Cir. 2004) (section 1983 “contemplates judicial immunity from suit for

injunctive relief for acts taken in a judicial capacity”).

      The district court properly dismissed Ezor’s claims against defendants

Howick and Lacey for monetary relief as barred by prosecutorial immunity, and

Ezor’s claims for injunctive and declaratory relief as barred by Younger v. Harris.

See ReadyLink Healthcare, Inc., 754 F.3d at 758 (setting forth requirements for

Younger abstention in civil cases); Cousins v. Lockyer, 568 F.3d 1063, 1068 (9th

Cir. 2009) (setting forth the scope of prosecutorial immunity as to § 1983 claims).

      The district court did not abuse its discretion in denying Ezor’s motions to

recuse District Judge Selna, District Judge Klausner, and Magistrate Judge

Rosenberg because Ezor failed to demonstrate that a reasonable person would

believe that the judges’ impartiality could be questioned. See United States v.

Hernandez, 109 F.3d 1450, 1453 (9th Cir. 1997) (setting forth standard of review

and discussing standard for recusal).




                                            2                                  21-55383
      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      Defendant Howick and Lacey’s motion for judicial notice (Docket Entry No.

16) is granted.

      AFFIRMED.




                                         3                                  21-55383